

Exhibit 10.1        
AMENDMENT NO. 1
COPPER CONCENTRATES SALES AGREEMENT
AMONG
GLENCORE LTD. (“Buyer”)
AND
TERRANE METALS CORP. (“Seller”)
AND
THOMPSON CREEK METALS COMPANY INC. (“Guarantor”)


Amendment dated as of July 10, 2013


The Parties agree to amend Section 8.2 of the Agreement dated August 13, 2012 as
follows:


8.2    Payment of Total Compensation
Total Compensation for each Parcel shall be paid by Buyer in two stages as
follows:
(a)    Buyer shall make a provisional payment of 90 per cent of the Provisional
Invoice value (the "Provisional Payment") no later than 25 calendar days after
each Parcel’s bill of lading date against presentation of the following
documents (“Shipping Documents”):
(i)    Seller’s original Provisional Invoice the amount of which shall be
calculated in accordance with Section 8.3;
(ii)    full set (3/3) of original, clean on board ocean bills of lading blank
endorsed marked ‘freight prepaid’ or ‘payable as per Charter Party’;
(iii)    original insurance certificate drawn in accordance with Article 6;
(iv)    Seller’s Provisional Weight, Moisture and Assay Certificate; and
(v)    Seller’s certificate of origin.
(b)    Buyer shall make a final payment equal to the amount, if any, by which
Total Compensation exceeds the amount of the Provisional Payment on or before
the fifth Business Day after receipt by Buyer of Seller’s Final Invoice by
facsimile or e-mail as contemplated in Section 8.4 (the “Final Payment”).


All other terms and conditions of the Agreement are unchanged.

1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


GLENCORE LTD.
By:
/s/ Neil Fleischman
Name:
Neil Fleischman
Title:
Trader



TERRANE METALS CORP.
By:
/s/ Mark Wilson
Name:
Mark Wilson
Title:
Chief Commercial Officer



THOMPSON CREEK METALS COMPANY INC.
By:
/s/ Kevin Loughrey
Name:
Kevin Loughrey
Title:
Chief Executive Officer








2

